Exhibit 10.3

PATENT SECURITY AGREEMENT

﻿

This PATENT SECURITY AGREEMENT, dated as of March_14, 2016, by VERMILLION, INC.
(the “Grantor”), in favor of STATE OF CONNECTICUT, acting by and through its
DEPARTMENT OF ECONOMIC AND COMMUNITY DEVELOPMENT, (the “Secured Party”).

W I T N E S S E T H:

﻿

WHEREAS, the Secured Party has agreed to extend to Grantor certain financial
assistance in the form of a loan in an amount not to exceed FOUR MILLION AND
NO/100 DOLLARS ($4,000,000.00), the terms of which are contained in that certain
Assistance Agreement, Security Agreement, and other loan documents, dated of
even date hereof (collectively the  “Loan Documents”); and

﻿

WHEREAS, pursuant to those Loan Documents, the Grantor is required to execute
and deliver this Patent Security Agreement;

﻿

NOW, THEREFORE, in consideration of the foregoing and to induce the Lender, for
the benefit of the Secured Party, to enter into the Assistance Agreement, the
Grantor hereby agrees with the Secured Party as follows:

﻿

SECTION 1. Defined Terms. Unless otherwise defined herein, defined terms used
herein shall have the meaning given to them in the Loan Documents.

﻿

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Secured Party a lien on and security interest in and
to all of its right, title and interest in, to and under all the following
collateral of the Grantor:

﻿

(a)All the patents of the Grantor as listed on Schedule A attached hereto
(collectively the “Patents”).

﻿

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Secured Party pursuant to the Security Agreement and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Secured Party with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement. In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Secured Party shall otherwise determine.

﻿

Notwithstanding any requirements of the Security Agreement to the contrary,
Grantor shall have the right to discontinue certain Patents by not filing the
required patent maintenance fees, or otherwise discontinue, with the USPTO in
the ordinary course of Grantor’s business, if Grantor has reasonably deemed
those certain Patents to be obsolete. Grantor shall give Secured Party written
notice of their intent not to maintain a given Patent within thirty (30) days of
the



--------------------------------------------------------------------------------

 

given patent maintenance fee due date with an explanation of why said Patent has
become obsolete. 

﻿

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance thereof, the Secured Party shall, at the expense of the Grantor,
execute, acknowledge, and deliver to the Grantor an instrument in writing in
recordable form releasing the lien on and security interest in the Patents under
this Patent Security Agreement and any other documents required to evidence the
termination of the Secured Party’s interest in the Patents.

﻿

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

﻿

﻿

﻿

GRANTOR

﻿

VERMILLION, INC.

﻿

﻿

﻿

BY_/s/ Valerie B. Palmieri ________

Valerie B. Palmieri

President and CEO, Duly Authorized



Dated:  3/14/16_________________

﻿

﻿

﻿

 STATE OF CONNECTICUT

DEPARTMENT OF ECONOMIC

AND COMMUNITY DEVELOPMENT

﻿

﻿

﻿

By:  /s/ Catherine H. Smith      ____ _    

Name:Catherine H. Smith

Title:Commissioner

Duly Authorized

﻿

Dated:  3/22/16_________________

﻿

﻿

﻿





--------------------------------------------------------------------------------

 



Schedule A

Patents

﻿

﻿

 

 

 

 

 

 

 

COUNTRY

STATUS

TITLE

APPLICATION #

DATE FILED

PATENT #

TIER

NOTES

Australia

Issued

OVARIAN CANCER BIOMARKERS

2006261904

Jun 23,
2006

2006261904

1

OVA1

Australia

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

2012220896

Feb 14,
2012

 

1

OVA2

Australia

Pending

OVARIAN CANCER BIOMARKERS

2015210343

Jun 23,
2006

 

1

OVA1/2

Australia

Issued

OVARIAN CANCER BIOMARKERS

2012216473

Jun 23,
2006

2012216473

2

ApoA1, HE4, transthyretin

Australia

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

2011316844

Oct 21,
2011

 

1

OVA1

Brazil

Published

PREDICTIVE MARKERS FOR OVARIAN CANCER

PI0813002.7

Jun 30,
2008

 

1

Correlogic

Canada

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

2,828,119

Feb 14,
2012

 

2

Correlogic

Canada

Pending

BIOMARKERS FOR OVARIAN CANCER

2,611,173

Jun 23,
2006

 

2

Correlogic

Canada

Pending

PREDICTIVE MARKERS FOR OVARIAN CANCER

2,691,980

Jun 30,
2008

 

2

Correlogic

Canada

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

2,818,593

Oct 21,
2011

 

1

OVA1

China

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

201280010293.0

Feb 14,
2012

 

2

Correlogic

European Patent Office

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

1910821

2

Hepcidin

European Patent Office

Pending

OVARIAN CANCER BIOMARKERS

15173589.1

Jun 23,
2006

 

1

OVA1

European Patent Office

Pending

PREDICTIVE MARKERS FOR OVARIAN CANCER

13170474.4

Jun 30,
2008

 

2

Correlogic



--------------------------------------------------------------------------------

 

European Patent Office

Published

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

12749936.6

Feb 14,
2012

 

2

Correlogic

European Patent Office

Published

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

11835211.1

Oct 21,
2011

 

1

OVA1

France

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

8465929

3

ApoC1

France

Issued

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

08843957.5

Oct 29,
2008

7395160

3

CTAP3, ApoA1, CA125, Transthyretin

Germany

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

8206934

3

ApoC1

Germany

Issued

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

08843957.5

Oct 29,
2008

1262202

3

CTAP3, ApoA1, CA125, Transthyretin

Germany

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

1120120009908

Feb 14,
2012

 

2

Correlogic

Hong Kong

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

14108246.9

Aug 12,
2014

 

2

Correlogic

India

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

7669/CHENP/2013

Feb 14,
2012

 

2

Correlogic

India

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

3989/CHENP/2013

Oct 21,
2011

 

1

OVA1

India

Published

PREDICTIVE MARKERS FOR OVARIAN CANCER

00556/DELNP/2010

Jan 25,
2010

 

2

Correlogic

India

Published

PROCESS FOR DISCRIMINATING BETWEEN BIOLOGICAL STATES BASED ON HIDDEN PATTERNS
FROM BIOLOGICAL DATA

3847/KOLNP/2009

Nov 5,
2009

 

4

Non-ovarian



--------------------------------------------------------------------------------

 

Japan

Issued

PROCESS FOR DISCRIMINATING BETWEEN BIOLOGICAL STATES BASED ON HIDDEN PATTERNS
FROM BIOLOGICAL DATA

2002-512687

Jul 18,
2001

6925389

4

Non-ovarian

Japan

Pending

BIOMARKERS FOR OVARIAN CANCER

2014-247178

Jun 23,
2006

 

1

OVA1

Japan

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

2013-535113

Oct 21,
2011

 

1

OVA1

Japan

Abandoned

BIOMARKERS FOR OVARIAN CANCER

2008-518478

Jun 23,
2006

 

3

Calgranulin C, Transthyretin

New Zealand

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

707493

Oct 21,
2011

 

1

OVA1

Republic of Korea

Published

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

10-2013-7025094

Feb 14,
2012

 

2

Correlogic

United Kingdom

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

2220506

3

ApoC1

United Kingdom

Issued

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

08843957.5

Oct 29,
2008

8664358

3

CTAP3, ApoA1, CA125, Transthyretin

United Kingdom

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

13162227

Feb 14,
2012

 

2

Correlogic

United States of America

Issued

BIOMARKERS FOR OVARIAN CANCER

12/079,592

Mar 27,
2008

8221984

3

sMAP

United States of America

Issued

BIOMARKERS FOR OVARIAN CANCER

11/922,652

Dec 15,
2009

2220506

3

Calcyclin;
Calgranulin
C; Hepcidin

United States of America

Issued

HEURISTIC METHOD OF CLASSIFICATION

09/883,196

Jun 19,
2001

7761239

4

Non-ovarian

United States of America

Issued

HEURISTIC METHOD OF CLASSIFICATION

11/735,028

Apr 13,
2007

5246984

4

Non-ovarian



--------------------------------------------------------------------------------

 

United States of America

Issued

METHOD OF DIAGNOSING BIOLOGICAL STATES THROUGH THE USE OF A CENTRALIZED,
ADAPTIVE MODEL, AND REMOTE SAMPLE PROCESSING

11/008,784

Dec 10,
2004

7096206

4

Non-ovarian

United States of America

Issued

METHODS FOR DIAGNOSING OVARIAN CANCER

12/584,832

Sep 11,
2009

7499891

3

Protein C inhibitor

United States of America

Issued

PREDICTIVE MARKERS FOR OVARIAN CANCER

12/165,240

Jun 30,
2008

8664358

2

ApoA1, CA125, + non OVA1/2 marker

United States of America

Issued

PROCESS FOR DISCRIMINATING BETWEEN BIOLOGICAL STATES BASED ON HIDDEN PATTERNS
FROM BIOLOGICAL DATA

09/906,661

Jul 18,
2001

6925389

4

Non-ovarian

United States of America

Issued

QUALITY ASSURANCE/QUALITY CONTROL FOR ELECTROSPRAY IONIZATION PROCESSES

10/628,136

Jul 28,
2003

7395160

4

Non-ovarian

United States of America

Issued

PREDICTIVE MARKERS FOR OVARIAN CANCER

14/172,237

Feb 4,
2014

92741118

2

Correlogic

United States of America

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

14/099,522

Dec 6,
2013

 

2

Correlogic

United States of America

Pending

BIOMARKERS FOR BREAST CANCER

11/917,766

Dec 28,
2009

 

4

Non-ovarian (Breast)

United States of America

Pending

BIOMARKERS FOR OVARIAN CANCER

13/916,421

Jun 12,
2013

 

2

HE4, B2M, CA125, Transferrin, Transthyretin

United States of America

Pending

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

13/909,022

Jun 3,
2013

 

3

CTAP3, ApoA1, CA125, Transferrin, Transthyretin

United States of America

Pending

PREDICTIVE MARKERS AND BIOMARKER PANELS FOR OVARIAN CANCER

14/465,682

Aug 21,
2014

 

2

Correlogic



--------------------------------------------------------------------------------

 

United States of America

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

14/073,668

Nov 6,
2013

 

1

OVA1

United States of America

Published

OVARIAN CANCER BIOMARKERS

11/922,621

Apr 13,
2010

 

1

OVA1

United States of America

Published

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

12/422,530

Apr 13,
2009

 

1

OVA1

﻿



--------------------------------------------------------------------------------